DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 01/27/22, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 01/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,455,289 and 10,051,329 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremiah J. Baunach on February 17th, 2022.
The application has been amended as follows: 


correlate a time a voice query was received from a user during presentation of a program with a particular portion of the program;
correlate the particular portion of the program to which the time the voice query was received from the user was correlated with specific program content metadata regarding the program previously associated with a point in the program corresponding to when the voice query was made, the specific program content metadata being received in a same signal with the program content and wherein different specific program content metadata received in the same signal with the program content is specifically associated with different particular portions of the program;
determine that the specific program content metadata received in the same signal with the program content is applicable to use as part of a response to the query based on the correlations by:
after the specific program content metadata is specifically associated with different particular portions of the program, determining that the specific program content metadata received in the same signal including the program content is related to the particular portion of the program presented by determining that a point in the program previously associated with the specific program content metadata substantially corresponds to a same point in the program at which the voice query was made by the user while the program was being presented; and
determining that the specific program content metadata received in the same signal including the program content is related to at least one particular person, object or situation to which the voice query pertains; and
provide for presentation to the user during the presentation of the program, the response to the query, including at least some of the specific program content metadata previously associated with the point in the program that substantially corresponds to the same point in the program at which the voice query was made by the user while the program was being presented, and a user selectable element providing access to an 
2.	(Original) The non-transitory computer readable medium of claim 1 wherein the correlating the particular portion of the program with the specific program content metadata includes:
receiving associations of  particular pieces of the specific program content metadata each with a respective portion of the program as the program is being presented to the user;
searching the associations of  particular pieces of the specific program content metadata to find which of the particular pieces of the specific program content metadata is associated with the particular portion of the program that is correlated to the time the query was received from the user; and
determining that the particular pieces of specific program content metadata found associated with the particular portion of the program are the specific program content metadata that are correlated with the particular portion of the program.

3.	(Currently Amended) A method for providing information about program content, comprising:
correlating, by at least one computer processor, a time a voice query was received from a user during presentation of a program with a particular portion of the program;
correlating, by the least one computer processor, the particular portion of the program to which the time the voice query was received from the user was correlated with specific program content metadata regarding the program previously associated with a point in the program corresponding to when the voice query was made, the specific program content metadata being received in a same signal with the program content, and wherein different specific program content metadata received in the same 
determining, by the least one computer processor, that the specific program content metadata received in the same signal with the program content is applicable to use as part of a response to the query based on the correlations by:
determining that the specific program content metadata received in the same signal including the program content is related to the particular portion of the program presented by determining that a point in the program associated with the specific program content metadata substantially corresponds to a same point in the program at which the voice query was made by the user while the program was being presented; and
determining that the specific program content metadata received in the same signal including the program content is related to at least one particular person, object or situation to which the voice query pertains; and
providing, by the least one computer processor, for presentation to the user during the presentation of the program, including at least some of the specific program content metadata previously associated with the point in the program that substantially corresponds to the same point in the program at which the voice query was made by the user while the program was being presented, and a user selectable element providing access to an interactive program associated with the specific program content metadata previously associated with the point in the program that substantially corresponds to the same point in the program at which the voice query was made by the user while the program was being presented.
4.	(Previously Presented) method of claim 3 wherein the correlating the particular portion of the program with the specific program content metadata includes:
receiving associations of  particular pieces of the specific program content metadata each with a respective portion of the program as the program is being presented to the user;
searching the associations of  particular pieces of the specific program content metadata to find which of the particular pieces of the specific program content metadata is associated with the particular portion of the program that is correlated to the time the query was received from the user; and
determining that the particular pieces of specific program content metadata found associated with the particular portion of the program are the specific program content metadata that are correlated with the particular portion of the program.

5.	(Currently Amended) A system for providing information about program content, comprising:
at least one processor; and
at least one memory coupled to the at least one processor, wherein the at least one processor is configured to:
correlate a time a voice query was received from a user during presentation of a program with a particular portion of the program;
correlate the particular portion of the program to which the time the voice query was received from the user was correlated with specific program content metadata regarding the program previously associated with a point in the program corresponding to when the voice query was made, the specific program content metadata being received in a same signal with the program content and wherein different specific program content metadata received in the same signal with the program content is specifically associated with different particular portions of the program;
determine that the specific program content metadata received in the same signal with the program content is applicable to use as part of a response to the query based on the correlations by:
determining that the specific program content metadata received in the same signal including the program content is related to the particular portion of the program presented by determining that a point in the program associated with the specific program content metadata substantially corresponds to a same point in the program at which the voice query was made by the user while the program was being presented; and
determining that the specific program content metadata received in the same signal including the program content is related to at least one particular person, object or situation to which the voice query pertains; and
provide for presentation to the user during the presentation of the program, including at least some of the specific program content metadata previously associated with the point in the program that substantially corresponds to the same point in the program at which the voice query was made by the user while the program was being presented, and a user selectable element providing access to an interactive program associated with the specific program content metadata previously associated with the point in the program that substantially corresponds to the same point in the program at which the voice query was made by the user while the program was being presented.
6.	(Previously Presented) The system of claim 5 wherein the correlating the particular portion of the program with the specific program content metadata includes:
receiving associations of  particular pieces of the specific program content metadata each with a respective portion of the program as the program is being presented to the user;
searching the associations of  particular pieces of the specific program content metadata to find which of the particular pieces of the specific program content metadata is associated with the particular portion of the program that is correlated to the time the query was received from the user; and
determining that the particular pieces of specific program content metadata found associated with the particular portion of the program are the specific program content metadata that are correlated with the particular portion of the program.


The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3 and 5, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 3 and 5 as a whole; and further defined by latest amendments filed on 01/27/2022. Therefore, claims 1, 3 and 5 are held allowable.
Regarding claims 2, 4 and 6, they depend from allowable claims 1, 3 and 5. Therefore, claims 2, 4 and 6 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423